Detailed Office Action
	The communication dated 5/23/2022 has been entered and fully considered. Claims 7-13 are withdrawn from examination. Claim 1-13 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 5/23/2022 is acknowledged. The Applicant does not indicate the type of election (with or without traverse). Therefore, this election is interpreted to have been made without traverse. Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIMIZU (JP-2008094035-A and its English translation), hereinafter SHIMIZU. Note that the italicized text below are the instant claims.
Regarding claim 1, SHIMIZU discloses An electric injection molding machine {[abstract], [0040] note electrical operation of the motors} comprising: 
an injection apparatus comprising a screw configured to inject a resin {[0032] note teaching on screw and resin}; 
a driving direction conversion part configured to move the injection apparatus forward and backward in an axial direction of the screw {[0009] note the drive mechanism and ball screw, note the back and forth movement that is the axial direction, note the movable screw 2 that is the injection apparatus that actually injects the resin}; 
and a first motor coaxially connected to a rotation shaft of the driving direction conversion part, the first motor being configured to drive the driving direction conversion part {[0010], [FIG. 1] 3o is the first motor that is coaxially connected to the rotation shaft of 7 of the drive mechanism 5, [0002] note the teaching that ball screw converts rotary movement into axial movement}, 
wherein the first motor comprises a motor connection part, the motor connection part being configured to connect a second motor to the first motor coaxially with the rotation shaft on a side of the first motor opposite to a side thereof on which the driving direction conversion part is connected thereto {[FIG. 1] 3a is the second motor, 13a is the connection part of the first motor that is connected to the second motor coaxially, note that the second motor 3a is on a side of the first motor 3o that is the opposite of the driving direction connection 5 or the ball screw mechanism}, 
the second motor being configured to drive the driving direction conversion part in an interlocking manner with the first motor {[FIG. 2] the two motors are interlocked and drive the ball screw, [0012]}.
Regarding claim 2, SHIMIZU discloses wherein the motor connection part has a structure by which the second motor can be detached from the motor connection part after being connected thereto {[0009] note the teaching that additional servomotors can be mounted to the main servomotor 3o indicating that there is a structure and it is detachable, [0012], [0028] note the discussion of the structure to which the second servomotor 3a is attached}.
Regarding claim 3, SHIMIZU discloses further comprising: a first fixing plate configured to fix a surface of the first motor, in which a connection part configured to connect to the driving direction conversion part is provided {[0025], [FIG. 2] 55o and base 22 are the first fixing plate that connects the first motor to the driving direction connection}; 
and a second fixing plate configured to fix the second motor on a side of the first motor on which the motor connection part is provided {[0028], [FIG. 2] 55a is the second fixing plate that connects the two servomotors}.
Regarding claim 4, SHIMIZU discloses further comprising a beam member configured to bridge the first and second fixing plates {[FIG. 2] note that casing 60 acts as a beam connecting or bridging second plate 55a to the first plat 55o}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMIZU as applied to claim 1 above, and further in view of OCHI (US-2012/0009297), hereinafter OCHI.
Regarding claim 5, SHIMIZU discloses all the limitations of claim 1 as discussed above. SHIMIZU also discloses further comprising a control apparatus wherein the control apparatus comprises a second motor driving connector configured to drive the first and second motors in an interlocking manner {[0032] note the controller simultaneously operating both servomotors and that their control condition are the same, thus they operate in an interlocking manner}.
SHIMIZU, however, is silent on the controller comprising a servo amplifier to drive the first motor.
In the same field of endeavor that is related to electromotive injection molding machine, OCHI discloses comprising a servo amplifier configured to drive the first motor {[abstract], [0009], [0070] note that the controller comprises the servo amplifier and controls it}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art have incorporated the servo amplifier of OCHI in the controller of SHIMIZU. As disclosed by OCHI, the advantage of the servo amplifier is that it can supply high power to servomotors {[0006]} and it also has the added benefit of smoothing the power which is a requirement in whole molding cycle {[0009]}. Note that the SHIMIZU’s invention is also related to use of servomotors in injection molding and can benefit from incorporation of this servo amplifier.
Regarding claim 6, SHIMIZU discloses further comprising an encoder configured to detect the number of revolutions of the first or second motor, wherein the control apparatus controls the first and second motors by using a signal received from the encoder {[0032] note controlling of both servomotors, [0028] note rotation speed is the number of revolution per unit of time, [0030], [0033]}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748